Citation Nr: 1102033	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated at 70 percent disabling.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for skin impairment.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision which continued a 
30 percent evaluation for service-connected PTSD and denied 
service connection for bilateral hearing loss, tinnitus, and a 
skin impairment.  The Veteran perfected an appeal with respect to 
all four issues.  

These claims were previously before the Board and an August 2009 
decision granted the Veteran a 70 percent schedular rating for 
his PTSD, denied his skin impairment claim, and remanded his 
hearing loss and tinnitus claims for further development.  The 
Veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (CAVC) concerning the part of the 
August 2009 Board decision that denied service connection for a 
skin impairment and denied a disability rating in excess of 70 
percent for PTSD.  The CAVC issued an Order granting a Joint 
Motion for Remand in June 2010 vacating the August 2009 Board 
decision in part and remanding the case for further proceedings 
consistent with the Joint Motion.  That part of the Board's 
August 2009 decision that granted a 70 percent schedular rating 
for PTSD remains undisturbed.

While the Court's June 2010 did not affect the Remand of the 
Veteran's hearing loss and tinnitus claims, the Board notes that 
they have been re-certified to the Board and are properly before 
the Board for adjudication at this time.  

The issue of entitlement to service connection for a skin 
impairment is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The clinical signs and manifestations of the Veteran's PTSD 
result in total occupational and social impairment due to such 
symptoms as grossly inappropriate behavior, persistent danger of 
hurting others, anger and irritability, impaired judgment, 
disturbances of motivation and mood, avoidant behavior, anxiety, 
intrusive thoughts, chronic sleep problems, hyperarousal, 
hypervigilance, and nightmares and flashbacks.  

2.  The Veteran only claims entitlement to a total disability 
rating based on individual unemployability due to PTSD.

3.  Left and right ear hearing loss was not shown in service or 
for many years thereafter, and is unrelated to service.

4.  The Veteran's current tinnitus is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular rating of 100 percent 
for PTSD, for the entire appellate term, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (2010).  

2.  Given that a 100 percent schedular rating is granted for 
PTSD, for the entire appellate term, consideration of the 
Veteran's entitlement to a total disability rating based on 
individual unemployability for that period is precluded as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Holland v. Brown, 6 Vet. App. 443, 446 (1994); Bradley v. Peake, 
22 Vet. App. 280 (2008).

3.  A bilateral hearing loss disability was not incurred in or 
aggravated by service and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2010).

4.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304. (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119- 20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection, he was provided notice of the VCAA in a June 
2006 letter.  The VCAA letter indicated the types of information 
and evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  The letter also contained information pertaining to the 
downstream disability rating and effective date elements of his 
claims.

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, personnel and service department records, VA 
outpatient treatment reports, private medical records, VA 
examination reports and statements and testimony from the Veteran 
and his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The Veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2010).

II.  Analysis

A.  PTSD 

In an August 2004 rating decision, the RO granted service 
connection for PTSD, evaluated at 30 percent disabling, effective 
from November 4, 2002.  The Veteran did not initiate an appeal of 
the level of disability or the effective date assigned for this 
disability.  The August 2004 rating decision is final.  See Rudd 
v. Nicholson, 20 Vet. App. 296 (2006) (barring de novo 
consideration of effective dates after finality has attached to a 
VA decision).  The date of the new claim for an increased rating 
for PTSD is April 12, 2006.

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises 
as to which of two ratings apply under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The Board acknowledges, however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  Thus, in 
deciding the claim below, the Board has considered whether 
different ratings may be warranted for different time periods 
based on the evidence of record.

The Veteran's statements describing the symptoms of his service-
connected disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). However, these statements must 
be considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.  

The Veteran's PTSD is currently rated as 70 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are rated pursuant to 
the criteria for General Rating Formula.  See 38 C.F.R. § 4.130.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a GAF 
score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 
and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is no 
question that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The evidence as 
described below reveals GAF scores ranging from 30 to 60.  A 
score of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers).  The Board notes 
that a GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job), 
while a GAF score of 31 to 40 indicates major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF score of 21-30 
indicates "Behavior is considerably influenced by delusions or 
hallucinations OR serious impairment in communication or judgment 
(e.g., sometimes incoherent, acts grossly inappropriately, 
suicidal preoccupation) OR inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

Progress notes from January 2005 to July 2008 VA outpatient 
treatment showed that the Veteran complained of being easily 
annoyed, angry, tense, irritable and scary when he has the chance 
to think of his war related experiences.  He reported 
occasionally falling into a depressed mood.  The Veteran stated 
that he tries to keep busy all the time to kill his leisure time 
efficiently and constructively, and to forget his war related 
memories which make him tense, irritable, annoyed easily, 
startling, and apprehensive.  He reported flashbacks, trouble 
sleeping and a loss of interest in his profession as an attorney.  
The Veteran was assigned GAF scores ranging from 55-60 during 
this time period.  

A June 2006 GAF report revealed that the Veteran had a GAF score 
of 39.  The Veteran reported being preoccupied with suicidal 
thoughts.  The Veteran reported having upsetting thoughts or 
images about the traumatic event that come into his head when he 
did not want them to, two to four times a week.  He reported 
having bad dreams or nightmares about the traumatic event two to 
four times a week.  He stated he relives the traumatic event five 
times a week.  The Veteran reported feeling emotionally upset 
when he is reminded of the traumatic event five times or more a 
week.  He stated that he experiences physical reaction when he is 
reminded of the event five or more times a week.  

The Veteran reported that he tries not to think about, talk 
about, or have feelings about the traumatic event five times or 
more a week.  He stated that he tries to avoid activities, 
people, and places that remind him of the traumatic event five or 
more times a week.  The Veteran reported having much less 
interest or participating much less often in important activities 
two to four times a week.  He stated that he feels distant or cut 
off from people, emotionally numb and hopeless five times or more 
a week.  

The Veteran reported having trouble falling or staying asleep, 
feeling irritable five times or more a week.  He stated he has 
trouble concentrating two to four times a week.  The Veteran 
reported being overly alert, and being jumpy or easily startled 
five or more times a week.  The psychologist opined that the 
Veteran's level of impairment in functioning was severe.  The 
Veteran reported that his PTSD symptoms have interfered with his 
overall level of functioning in all areas of his life in the past 
month.  

At a February 9, 2007 private psychologist's appointment the 
Veteran was diagnosed with chronic delayed onset PTSD.  The 
Veteran reported having upsetting thoughts or images about the 
traumatic event that come into his head when he did not want them 
to, two to four times a week.  He reported having bad dreams or 
nightmares about the traumatic event two to four times a week.  
He stated he relives the traumatic event two to four times a 
week.  The Veteran reported feeling emotionally upset when he is 
reminded of the traumatic event.  He stated that he experiences 
physical reaction when he is reminded of the event two to four 
times a week.  

The Veteran reported that he tries not to think about, talk 
about, or have feelings about the traumatic event two to four 
times a week.  He stated that he tries to avoid activities, 
people, and places that remind him of the traumatic event two to 
four times a week.  The Veteran reported having much less 
interest or participating much less often in important activities 
two to four times a week.  He stated that he feels distant or cut 
off from people, emotionally numb, and hopeless two to four times 
a week.  

The Veteran reported having trouble falling or staying asleep, 
feeling irritable, trouble concentrating, being overly alert, and 
being jumpy or easily startled five or more times a week.  The 
Veteran was assigned a GAF score of 40.  The psychologist opined 
that the Veteran's level of impairment in functioning was severe 
and that the Veteran had reported that his PTSD symptoms have 
interfered with his overall level of functioning in all areas of 
his life in the past month.   

At a February 12, 2007 clinical evaluation the Veteran reported 
that he has been divorced twice and is currently married to his 
third wife.  The Veteran stated that he had no children.  The 
Veteran reported nightmares, flashbacks, hypervigilance, suicidal 
ideation, insomnia, anxiety, phobias, poor concentration, 
hyperarousal, panic, obsessions, and sleep disorders.  He 
reported feeling indifferent and overwhelmed at work.  He stated 
that he was irritable, abusive, and argumentative at home.  The 
Veteran reported that his wife perceives the effects of his PTSD 
such that she can't spend time with him because he was very 
distant and remote.  

Upon mental status examination the Veteran looked disheveled; he 
needed to shave and was wearing dirty shoes.  He seemed 
pressured, antagonistic, aggressive and belligerent.  The 
Veteran's emotional status was unstable.  He was angry, moody, 
negative, bitter, and crying jags.  The Veteran was fully 
oriented.  His judgment was impaired and he feels as if the world 
is out to [expletive] him.  

The Veteran stated that he sleeps terribly, he is late for 
appointments and he is irresponsible.  The Veteran had severe 
adjustment problems he reported feeling very overwhelmed and 
reported trying to just get through the day.  He stated that he 
has passive suicidal ideation.  He wished he won't wake up the 
next morning.  He stated "nobody has ever come back from the 
dead to tell me that it is a punishment."  

The Veteran was diagnosed with chronic severe PTSD, chronic 
dysthymia, panic disorder with emerging agrophobia, obsessive 
compulsive disorder-ritualistic-checking things over and over.  
The Veteran was assigned a GAF score of 41.  

At a July 2006 VA examination the Veteran reported that he had 
been getting some treatment for PTSD.  He reported taking Prozac 
and Xanax at bed time.  He stated that he also goes to one on one 
psychotherapy.  The Veteran reported that he has done destructive 
things such as taking a sledgehammer to a building as well as 
domestically abusing his wife.  He stated that he had suicidal 
and homicidal ideation.  The Veteran was diagnosed with PTSD, 
dysthymia, panic disorder, agoraphobia, social phobia, and 
obsessive compulsive disorder.  He stated that he feels very 
cynical and feels he cannot function as a lawyer and that his 
practice is deteriorating.   

The Veteran reported subjective symptoms of nightmares and 
flashbacks, hypervigilance, easy startle reflex, poor sleep, 
depression, anxiety, and violent thoughts.  He stated that he has 
been having these symptoms for many years and they are moderately 
severe in nature as he has them most days.  The Veteran did not 
report any remissions.  

The Veteran reported that he is working part time in garage sales 
as well as some sporadic office work.  He has difficulty 
functioning.  He stated that he does not get along with other 
people, and he misses time from work.  The Veteran has a law 
degree but has only practiced law sporadically because he usually 
gets frustrated and angry.  He is in his third marriage but has 
no children.  He reported that his relationship with his current 
wife is pretty good.  The Veteran stated that she is an 
understanding woman.  He reported that he has not talked to his 
mother in years.  The Veteran stated that he was an unwanted 
child and his mother let him know that.  He reported having no 
close friends but stated that he has a few acquaintances.  

Upon mental status examination the Veteran was dressed casually 
and was cooperative.  His mood was depressed and his affect was 
blunted.  His speech was normal and there were no perceptual 
problems.  Thought process and content were normal.  There was no 
suicidal or homicidal ideation.  He was oriented to person, 
place, and time.  His insight and judgment were fair as well as 
his impulse control.  

The Veteran reported that he does some part time work.  He stated 
that he does do some chores and projects around the house.  He 
tries to read and barely goes out.  He stated that he spends most 
of his time watching television.  The only friends that he has 
are a few veterans.  He is stated that he is able to take care of 
activities of daily living.  The examiner noted that the Veteran 
has moderately severe symptoms of PTSD, he has had problems 
working and in his relationships, and he is isolative.  The 
Veteran was diagnosed with PTSD and assigned a GAF score of 45.    

A September 2010 written statement from one of the Veteran's 
colleagues indicated that he has known the Veteran as a friend 
and attorney for over 30 years.  He stated that as an attorney, 
the Veteran was a knowledgeable and intense practitioner.  His 
inability to deal with everyday tension and aggravation of the 
practice of law has necessitated his retirement.  The Veteran did 
not have the wherewithal or mental stamina to engage clients, 
judges, or other attorneys without overly aggressive and 
inappropriate behavior.  

A November 2010 written statement from the Veteran's successor at 
his law firm indicates that the Veteran cannot handle the daily 
activities of running a law firm.  She states that the Veteran 
has had to be precluded from meeting or speaking with clients.  
She explained that there have been instances where existing 
clients have witnessed fits of rage, which often occur.  
Furthermore, the successor reported that she has control of all 
of the active files and the Veteran is limited to acting a 
signatory on cases where there is a fee sharing agreement.  
Therefore, his function in the office has become severely 
limited.  His involvement at the office consists of a few hours 
each month.  He does not work on files, he does not communicate 
with client or adversaries, he seldom answers the phone, and is 
not permitted to appear in the Superior Court of New Jersey (at 
the direction of his successor).  

A December 2010 private examination report shows that the private 
examiner found that the Veteran has severe PTSD.  The examiner 
found this conclusion supported by every piece of medical 
evidence including diagnostic evaluations from psychiatrists, 
psychologists, and objective testing.  The examiner found the 
Veteran's PTSD has been completing disabling since his active 
duty service.  The examiner explained that the Veteran has never 
truly functioned as an attorney, and had extremely difficult time 
making any kind of living in that profession.  He moved from job 
to job and failed at the majority of undertakings he pursued, and 
he was essentially nonfunctional in his stated profession.  The 
Veteran described his failures as being directly related to his 
symptoms of PTSD which include all of the classic signs and 
symptoms of nightmares, flashbacks, hypervigilance, paranoia, but 
also contained extreme violence.  The Veteran has also been 
impaired in that he is unable to function in occupational 
settings, social settings, and any environment where there are 
other people.  His capacity to occasionally perform work is a 
faced, as the Veteran has never truly been able to function since 
his discharge from active service.  He is not able to reintegrate 
into society, and still functions in a violent, dangerous, and 
bizarre manner as if he were still in Vietnam.  

The Veteran attempted to kill his wife and mother-in-law, has 
gotten into multiple fights, has an explosive temper, and has not 
been able to control himself in the occupational or social 
settings that he faces on a day-to-day basis.  These behaviors 
are directly related to his PTSD and are in fact a component of 
his paranoia, hpervigilance, fear, anger, and all of the ongoing 
symptoms that have been described in his medical records.  

In summary, the private examiner stated that he had thoroughly 
reviewed the Veteran's medical history and spent an extended 
period of time interviewing the Veteran.  The examiner stated 
that there was no question that the Veteran's PTSD was severe, 
unremitting, and intractable.  The Veteran has been a complete 
failure in terms of occupational and social functioning since his 
return from Vietnam.  His level of intelligence allowed him to 
perform in school, and obtain a variety of menial jobs as an 
attorney, but even those he was unable to complete or was asked 
to leave.  His social functioning was a complete disaster, having 
been married on several occasions, attempting to kill his wife 
and mother-in-law, and displaying high levels of impulsivity, 
violence, and the incapacity to function in the most basic of 
social settings, let alone an occupational setting.  It appears 
that the last time he attempted to work full time was in 2002 and 
there is no question he has been completely disabled since that 
time, but it was far earlier that the trauma of Vietnam caused 
this Veteran to be disabled.  This is a Veteran with an above 
average level of intelligence, the capacity despite severe 
disease to finish college and law school, but in the end was a 
complete failure from an occupational and social point of view.  
This is a significant deterioration in a man who had the 
potential to function at an extremely high level.  His social and 
professional life have been marked by grossly inappropriate and 
violent behavior, with consistent homicidal and suicidal 
ideation.  Therefore, it is my opinion that this Veteran has been 
completely disabled from 2002 directly related to PTSD.  The 
Veteran was diagnosed with PTSD, chronic, with delayed onset and 
assigned a GAF score of 30.  

The Board has considered the evidence of record in light of the 
criteria noted above and finds that the overall evidence supports 
a schedular rating of 100 percent for PTSD.  

The Veteran's PTSD has been characterized by occupational 
impairment such that the Veteran has been unable to function as a 
lawyer.  His PTSD symptoms of anger, irritability, and grossly 
inappropriate behavior have resulted in the Veteran not being 
able to meet with clients or appear in Court.  The Veteran's PTSD 
has also been characterized by social impairment such that he has 
been married three times.  The Veteran does not have contact with 
his mother and has no close friends.  Even the Veteran's wife 
says she cannot spend time with the Veteran because he is very 
distant and remote.  Additionally, the Veteran suffers from a 
large constellation of symptoms such nightmares and flashbacks, 
hypervigilance, easy startle reflex, poor sleep, depression, 
anxiety, and violent thoughts (including homicidal and suicidal 
ideation, as well as grossly inappropriate behavior.  There is 
also evidence that the Veteran struggles with activities of daily 
living as he showed up for a February 2007 clinical evaluation 
looking disheveled; he needed to shave and was wearing dirty 
shoes.  

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to constitute 
an exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

Pursuant to 38 C.F.R. § 4.7, when a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  In this case 
there is a question as to whether the Veteran's PTSD symptoms 
warrant a 70 or 100 percent rating under diagnostic code 9411.  
Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the clinical signs and manifestations of the Veteran's 
symptoms more nearly approximate the criteria for a 100 percent 
schedular rating under diagnostic code 9411.  Accordingly, a 
total schedular rating for PTSD is assigned for the entire rating 
period.

As the Veteran is in receipt of a total schedular rating for his 
PTSD, and he does not claim entitlement to a total disability 
rating based upon individual unemployability based on any other 
service-connected disabilities, it follows that the issue of 
entitlement to a total disability rating based upon individual 
unemployability due to service-connected disabilities is moot.  
See Bradley v. Peake, 22 Vet. App. 280 (2008).  In this respect, 
under 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may be assigned "where the schedular rating is less 
than total," when the disabled person is, in the judgment of the 
rating agency, unable to follow a substantially gainful 
occupation as a result of service-connected disabilities.  The 
Board notes that the issue of entitlement to a total disability 
rating based upon individual unemployability was reasonably 
raised by the record, as a component of the appealed claim for an 
increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, his 100 percent schedular rating covers the 
entire appeal period.  Since the Board has granted a 100 percent 
schedular rating his service-connected PTSD, the Veteran is not 
eligible for a total rating for compensation based on individual 
unemployability for any period on appeal.  See Green v. West, 11 
Vet. App. 472, 476 (1998).

B.  Hearing Loss and Tinnitus

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, including sensorineural hearing 
loss, are presumed to have been incurred in service if they 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records contained an undated 
audiogram.  The Board is precluded from applying these graphic 
results to the criteria of 38 C.F.R. § 3.385 in order to 
determine the severity of any hearing loss disability.  See Kelly 
v. Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may not interpret graphical representations of 
audiometric data).  

Service treatment records showed that upon entrance the Veteran's 
puretone thresholds were as follows:



HERTZ



500
1000
2000
4000
RIGHT
-5
-10
-10
0
LEFT
-10
-5
-5
0

The Veteran's separation examination in June 1967 revealed a pure 
tone test was conducted and revealed the following:



HERTZ



500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
10
0
0
0

The Veteran was afforded a VA audiological examination in July 
2006.  The Veteran reported hearing loss and bilateral tinnitus 
since 1967.  The Veteran stated that he was exposed to 
significant noise in the military with no noise protection.  
Specifically, he stated that he was exposed to significant 
amounts of noise from, guns, trucks, and heavy equipment.  The 
Veteran reported constant ringing tinnitus bilaterally, with the 
right ear worse than the left.  He stated that the pitch of the 
ringing varies and this condition first began in service.  The 
Veteran reported sometimes this distracts him from activities.  
He denied true vertigo but did report some lightheadedness and 
balance problems.  The Veteran denied any recreational or 
occupational noise exposure.  

During a contemporaneous VA audio examination a pure tone test 
was conducted and revealed the following:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
10
30
30
23
LEFT
15
25
30
40
28

Speech recognition scores were 94 in the right ear and 92 in the 
left ear.  
The VA audiological examiner diagnosed the Veteran with hearing 
within normal limits from 500 Hertz to 2000 Hertz bilaterally and 
mild sensorineural hearing loss at 3000 Hertz to 4000 Hertz 
bilaterally.  The VA audio examiner opined that it was not as 
least as likely as not due to military service as there was 
normal hearing upon discharge and no complaints of tinnitus on 
separation or anywhere in the claims file.  The examiner noted 
that she had reviewed the claims file and the audiological 
examinations that were performed upon the Veteran's induction and 
separation, both of which were within normal limits.  The 
examiner noted that pure tone audiometry did not include 3000 
Hertz, 6000 Hertz, or 8000 Hertz upon discharge and it is 
possible that hearing loss went undetected.  

The Veteran was afforded another VA audiological examination in 
October 2009.  The examiner noted in his report that he reviewed 
the Veteran's medical record and claims file.  The examiner 
specifically noted that he reviewed the Veteran's enlistment 
physical dated 4/22/65 and the separation physical dated 6/5/67.  
Both forms indicated hearing thresholds to be well within normal 
limits in both ears.  Additionally, there was no indication that 
tinnitus was present at the time of discharge from the military.  

The Veteran's chief complaint was decreased hearing in both ears, 
the left ear worse than the right.  He served in the Army from 
June 1965 to June 1967.  During his service, he was deployed to 
Vietnam for approximately 9 months.  In addition to his active 
military service, the Veteran was also a reservist for sixteen 
years.  He served as an attorney in the Army Reserves but was 
also on the rifle and pistol teams.  The Veteran stated that he 
was exposed to noise from heavy equipment, amphibian vehicles, 
gunfire, and explosions.  He stated that while in the reserves he 
served on the rifle and pistol teams, he used hearing protection 
in the form of foam earplugs.  He denied occupational and 
recreational noise exposure.  The Veteran denied any family 
history of hearing loss and ear disease/trauma.  

The Veteran also complained of bilateral and constant tinnitus.  
The tinnitus began intermittently in the 1970's and became 
constant in 1987.  

During a contemporaneous VA audio examination a pure tone test 
was conducted and revealed the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
15
25
25
18.75
LEFT
10
25
35
50
30

Speech recognition scores were 72 in the right ear and 84 in the 
left ear.  

The examiner opined that the Veteran's hearing loss and tinnitus 
were not caused by or as a result of noise exposure.  The 
examiner explained that the separation examination clearly showed 
that hearing levels were within normal limits in both ears.  
Additionally, the Veteran stated that the onset of tinnitus did 
not occur until the 1970's, several years after active duty 
service.  Literature in the field of audiology indicates that 
there is no delay of onset of hearing impairment due to noise 
exposure.  Hearing loss due to noise is immediate and permanent.  
Therefore, since hearing levels were normal in both ears and 
there was no complaint or evidence of tinnitus at the time of 
separation, noise exposure during service did not cause the 
Veteran's current hearing loss in the left ear.  

In the instant case, there is evidence of a current disability as 
the October 2009 VA audiologic evaluation shows results that 
satisfy the requirements for impaired hearing under the 38 C.F.R. 
§ 3.385.  In addition, the evidence shows that the Veteran had 
noise exposure while on active duty.  

The question remains whether there is a nexus between the 
diagnosed hearing loss and tinnitus and the in-service noise 
exposure.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) 
(the absence of hearing loss at separation is not in and of 
itself a basis for a denial of a claim for service connection for 
hearing loss).  On this question, there are three opinions, those 
of the Veteran and of the audiologists who performed the July 
2006 and October 2009 VA examinations.  As noted above, the 
Veteran indicated generally that he believed that his hearing 
loss and tinnitus was due to the in-service noise exposure from 
heavy equipment, amphibian vehicles, gunfire, and explosions as 
well as his time on the rifle and pistol teams.  He did not give 
any reasons for this conclusion and, therefore, even if competent 
and credible, his expression of belief in a nexus between hearing 
loss and tinnitus and in-service noise exposure is of at most 
slight probative value.

In contrast, the July 2006 and October 2009 VA examiners offered 
multiple reasons for their conclusions that were based on an 
accurate characterization of the evidence of record, and did not 
simply rely on the absence of contemporaneous evidence, the 
conclusions of the examiners, audiologists, are entitled to 
substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 
at 304 (most of the value of a medical opinion comes from its 
reasoning; threshold considerations include whether the person 
opining is sufficiently qualified and informed).  As the weight 
of the July 2006 and October 2009 VA examiners' specific and 
reasoned negative nexus opinions are greater than the Veteran's 
general and unsupported assertion of a nexus between his hearing 
loss and tinnitus and in-service noise exposure, the weight of 
the evidence is against a nexus between hearing loss and tinnitus 
and in-service noise exposure.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

To the extent that the Veteran has indicated generally that he 
experienced continuity of symptomatology, this testimony is 
outweighed by the normal separation examination report as to 
hearing loss and tinnitus and the absence of any complaints, 
treatment, or diagnoses of any hearing loss or tinnitus for many 
years after service.

In reaching these determinations, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A schedular rating of 100 percent is granted for posttraumatic 
stress disorder, for the entire appellate period, subject to the 
controlling laws and regulations applicable to payment of 
monetary benefits.

Given that a total schedular rating is in effect for the entire 
rating period on appeal, the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service connection disabilities is moot as a matter of law.

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

With respect to the Veteran's claim for a skin impairment, the 
Board has determined that further development is warranted.  

The Veteran has contended that he currently has a skin impairment 
which is casually related to his military service.  A January 4, 
1967 service treatment record shows that the Veteran had several 
small infections on his hands.  A May 2006 progress note showed 
that the Veteran had mild dry skin of the hands and the anterior 
tibia bilaterally.  The Veteran was assessed as having a skin 
condition, eczema most likely.  

The Board acknowledges that the Veteran served in the Republic of 
Vietnam during the Vietnam Era, and therefore is presumed exposed 
to herbicides such as Agent Orange.  However, as aptly noted 
above, skin impairment, or eczema is not one of the diseases 
listed in 38 C.F.R. § 3.309(e), and as such the statutory 
presumption that certain diseases are the result of exposure to 
herbicides in service is inapplicable with respect to a skin 
impairment or eczema.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  However, under Combee, a Veteran who does not meet the 
requirements of 38 C.F.R. § 3.309 does not preclude him from 
establishing service connection by way of proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 
1994).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.

In the instant case there is evidence of a current skin 
impairment as the Veteran has been assessed as having a skin 
condition, most likely eczema.  In addition there is evidence 
that the Veteran had small infections on his hands while in-
service.  As such, the Board finds that a VA examination is 
necessary in order to determine whether the Veteran currently 
suffers from a skin impairment and if so, whether that skin 
impairment is related to the Veteran's in-service skin infections 
of the hands.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of any current skin condition. 
The claims file must be made available to and 
reviewed by the examiner in connection with 
the examination.  The examiner should 
specifically review the January 1967 service 
treatment record which shows that the Veteran 
was seen for several small skin infections on 
the hands.  All tests deemed necessary should 
be conducted.  The examiner should provide a 
diagnosis of any current skin condition 
found.  The examiner should express an 
opinion as to whether it is more likely, less 
likely, or at least as likely as not that the 
Veteran's current skin condition is related 
to his active military service.  A complete 
rationale for any opinions should be 
provided.

2.  After any additional development or 
notice deemed appropriate, the record should 
again be reviewed.  The claim for service 
connection should be adjudicated.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


